                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       VIOLETA S. VILLANUEVA,                             Case No. 18-cv-07094-KAW
                                   8                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF'S
                                   9              v.                                          MOTION FOR AN EXTENSION OF
                                                                                              TIME TO APPEAL
                                  10       WELLS FARGO BANK, N.A.,
                                                                                              Re: Dkt. No. 41-1
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Violeta S. Villanueva filed the instant case against Defendant Wells Fargo Bank,
                                  14   N.A., alleging negligence and conversion claims based on Defendant’s handling of Plaintiff’s loan
                                  15   modification application. (First Amended Compl. (“FAC”) ¶ 12, Dkt. No. 22.) On April 5, 2019,
                                  16   the Court dismissed Plaintiff’s complaint with prejudice based on the expiration of the statute of
                                  17   limitations. (Dismissal Ord., Dkt. No. 39.) Judgment was entered that same day. (Dkt. No. 40.)
                                  18           Plaintiff’s deadline to appeal was May 6, 2019, or “30 days after the judgment or order
                                  19   appealed from is entered.”1 Fed. R. App. P. 4(a)(1)(A). On June 4, 2019, Plaintiff filed her notice
                                  20   of appeal. (Notice of Appeal, Dkt. No. 41.) Plaintiff also filed a motion for an extension of time
                                  21   to appeal as an attachment to the notice of appeal. (Plf.’s Mot. to Extend Time, Dkt. No. 41-1.)
                                  22   Plaintiff asserted that she did not file a timely notice of appeal because “Plaintiff’s attorney is
                                  23   recovering from CABG (Cardiac Artery Bypass Graft) surgery on 4/19/2018 and recently has
                                  24   suffered some related health issues that has affected his ability to work . . . .” (Id. at 1.) Plaintiff
                                  25   did not attach a declaration or any other evidence. On August 7, 2019, Defendant filed its
                                  26
                                  27

                                  28
                                       1
                                         30 days from April 5, 2019 is May 5, 2019, a Sunday. Therefore, Plaintiff’s deadline was the
                                       following business day.
                                   1   opposition and a request for judicial notice.2 (Def.’s Opp’n, Dkt. No. 47; Def.’s Request for

                                   2   Judicial Notice (“RJN”), Dkt. No. 48.)

                                   3          Per Federal Rule of Appellate Procedure 4(a)(5)(A), the district court may extend the time

                                   4   to file a notice of appeal if the “party so moves no later than 30 days after the time prescribed by

                                   5   this Rule 4(a) expires,” and “that party shows excusable neglect or good cause.” In determining

                                   6   excusable neglect, courts consider the Pioneer factors of: “(1) the danger of prejudice to the non-

                                   7   moving party, (2) the length of delay and its potential impact on judicial proceedings, (3) the

                                   8   reason for the delay, including whether it was within the reasonable control of the movant, and (4)

                                   9   whether the moving party’s conduct was in good faith.” Pincay v. Andrews, 389 F.3d 853, 855

                                  10   (9th Cir. 2004). A court is within its discretion to deny relief if it concludes that the party seeking

                                  11   relief “failed to present any evidence relevant to the four factors.” Bateman v. U.S. Postal Serv.,

                                  12   231 F.3d 1220, 1224 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13          As an initial matter, Defendant argues that Plaintiff’s motion should be denied because

                                  14   Plaintiff did not properly file the motion. (Def.’s Opp’n at 2.) Defendant correctly points out that

                                  15   Plaintiff failed to comply with the Local Rules regarding motions, instead attaching the motion to

                                  16   the Notice of Appeal. (Id.) The motion, however, was filed, as acknowledged by the Ninth

                                  17   Circuit. (Dkt. No. 45 (“Although the June 4, 2019 notice of appeal was not filed within 30 days

                                  18   after entry of the April 5, 2019 judgment, on June 4, 2019, appellant filed a motion for extension

                                  19   of time to appeal pursuant to [Rule] 4(a)(5). The motion was appended to the notice of appeal.”).)

                                  20   To deny Plaintiff’s motion solely on procedural grounds is not warranted in this case.

                                  21          Notwithstandiing, the Court finds that the Pioneer factors do not support granting

                                  22   Plaintiff’s motion. First, there is some danger of prejudice, although this factor does not weigh

                                  23   strongly against finding excusable neglect. As Defendant points out, this case was dismissed on

                                  24   statute of limitations grounds, as Plaintiff’s loan modification application was denied in January

                                  25   2013. (Dismissal Ord. at 6.) Defendant raises concerns that “[t]he longer the case is dragged out,

                                  26
                                  27   2
                                         Defendant seeks judicial notice of various court filings. The Court GRANTS Defendant’s
                                  28   request for judicial notice because they are true and correct copies of a court record. United States
                                       v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                                                          2
                                   1   the less likely Wells Fargo will be able to locate employees or witnesses with relevant information

                                   2   in the event this matter were ever to go trial.” (Def.’s Opp’n at 4.)

                                   3          Second, the length of delay is not significant to warrant denying relief, although the Court

                                   4   notes that Plaintiff waited until almost the last day to file the motion to extend time.

                                   5          Third, Plaintiff attributes the reason for delay to Plaintiff’s counsel suffering from health

                                   6   issues that affected his ability to work due to his recovery from Cardiac Artery Bypass Graft

                                   7   surgery performed on April 19, 2018. (Plf.’s Mot. to Extend Time at 1.) Plaintiff, however, does

                                   8   not provide any evidence in support, such as a declaration by Plaintiff’s counsel. The absence of

                                   9   supporting evidence is particularly significant because court filings show Plaintiff’s counsel was

                                  10   practicing during this time. On April 12, 2019, Plaintiff’s counsel filed a supplemental response

                                  11   to an order to show cause in Salvador v. Live-At-Home Care Connection, Case No. 18-cv-7159-

                                  12   SVK. (Def.’s RJN, Exh. 1.) On April 22, 2019, Plaintiff’s counsel filed an application for
Northern District of California
 United States District Court




                                  13   approval of attorney’s fees in In re Jo Ann Kidwell-Parson, Case No. 19-30352-HLB. (Def.’s

                                  14   RJN, Exh. 4.) As Plaintiff’s counsel provides no evidence that health issues from a surgery

                                  15   performed nearly one year prior affected his ability to work, and other evidence shows Plaintiff’s

                                  16   counsel did, in fact, work during the appeal period, the Court finds Plaintiff has failed to show that

                                  17   the reason for delay was due to health issues. See Bateman, 231 F.3d at 1224

                                  18          Fourth, the Court finds that Plaintiff’s conduct does not appear to be in good faith. As

                                  19   discussed above, Plaintiff attributes the delay to counsel’s health issues, yet Plaintiff’s counsel

                                  20   made other filings during the appeal period. Additionally, Plaintiff waited until almost the last day

                                  21   to file the instant motion despite filing documents in other cases in the interim, further suggesting

                                  22   undue delay. (Def.’s RJN, Exh. 2 (May 21, 2019 response to an order to show cause), 3 (May 22,

                                  23   2019 request to appear by phone), 5 (May 8, 2019 amended bankruptcy petition).)

                                  24          Having considered the Pioneer factors, the Court concludes that Plaintiff has failed to

                                  25   demonstrate excusable neglect. While the length of delay may support a finding of excusable

                                  26   neglect, the remaining factors do not, particularly the reason for delay and whether Plaintiff’s

                                  27   conduct was in good faith.

                                  28   ///
                                                                                          3
                                   1         Accordingly, the Court DENIES Plaintiff’s motion to extend the time to appeal.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 13, 2019
                                                                                         __________________________________
                                   4                                                     KANDIS A. WESTMORE
                                   5                                                     United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
